Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 22-37 are pending in the application. Claims 22-28, 31, 32 and 34-37 are rejected. Claims 29, 30 and 33 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 22-28, 31, 32 and 34-37 in the reply filed on February 24th, 2022 is acknowledged.  The traversal is on the ground(s) that the materials of Group I are used to make the materials of Group II and there would be no serious search burden. This is not found persuasive because claims 29 and 30 are drafted as product-by-process claims and do not require that a material of Group I actually be prepared. Furthermore, the search is dependent upon polymeric units which are different between the two Groups.
The requirement is still deemed proper and is therefore made FINAL.

Claims 29, 30 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 24th, 2022.



Priority
	This application is a continuation of Application Serial No. 15/809,801, which is a continuation of International Application No. PCT/GB2016/052676, filed August 26th, 2016, which claims priority under 35 U.S.C. 119(a-d) to GB1515350.5, filed August 28th, 2015.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of the ‘801 application. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on February 24th, 2022 and November 13th, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 27, 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 26, 27 and 37, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See item (b) of claims 26 and 37.
Claim 34 is rejected as indefinite since it recites a group -alkyl-C(O)OR19 but where the variable R19 is not defined in the claim. For this reason, the scope of claim 34 is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 24, 25, 26, 27, 32, 34, 35 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 2013/034750 A2 by Buchard et al.
Buchard et al teach the following polymer on page 63:

    PNG
    media_image1.png
    177
    447
    media_image1.png
    Greyscale
.
Dependent claim 26 depicts a formula where the prior art polymer reads on the formula (IV) where Z is cycloalkylene, Z’ is a combination of –O- and –C(O)O-, a is 2, instances of Ra1 and Ra2 within the repeating group embraced by “m” are taken together to form cyclohexyl and instances of Re1 and Re2 within the repeating group embraced by “n” are either taken together to form cyclolakyl or are hydrogen, m is an integer and n is 2. Regarding the limitation of “m/(n+m)” of claim 22, the prior art teaches Figure 8 that includes peaks ranging from ~1600 m/z to 4355 m/z where a value of m/(n+m) of 0.90 would correspond to (given the structure above contains two ether bonds), eighteen carbonate bonds and a molecular weight of ~2763 g/mol, which is within the range reported by the prior art. Accordingly, the prior art is deemed to anticipate instant claims 22, 24, 25, 26, 27 and 32. Regarding the fact that the instant claim 34 is drafted in product-by-process form, MPEP 2113(I) states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Accordingly, the prior art is deemed to anticipate instant claim 34 since a sequence of monomers within a given chain could be produced by another method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 23, 24, 25, 31, 32, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,580,911 by Allen et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Allen et al. teach polycarbonate block copolymers (title). As an example, the prior art teaches the following embodiment in column 20:

    PNG
    media_image2.png
    150
    502
    media_image2.png
    Greyscale

Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is generic to polymers instantly claimed. The prior art teaches a range of 4-20 for the repeat portion containing a carbonate and 5-40 for the portion containing an oxygen that would form an ether. The molecular weight of the of the structure above would range from 646.64 Da to 3821.92 Da, which falls within the scope of instant claim 1. The value of the instantly claimed m/(n+m) would range from ~0.09 (with four units of the left portion and forty units of the right portion) to ~0.8 (with twenty units of the left portion and five units of right portion).
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	As noted in MPEP 2144.05(I): “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. A person having ordinary skill in the art in seeking to make the embodiment of the prior art would have been motivated to prepare polymers across the ranges of the prior art to determine which combination would provide optimum results for a given application. The same rationale would apply to dependent claims 24 and 25 that recite from 0.20 to 0.90 for the noted value as well as dependent claims 35 and 36. Regarding instant claim 23, the prior art teaches the following in column 14:

    PNG
    media_image3.png
    183
    630
    media_image3.png
    Greyscale

The molecular weight of the prior art overlaps with the range of instant claim 23. 
	Regarding instant claim 31, the prior art teaches the following in column 19:

    PNG
    media_image4.png
    191
    625
    media_image4.png
    Greyscale

A person having ordinary skill in the art would have been motivated to prepare polymers within the embodiment above having a PDI of at least less than 2, which is embraced by claim 31.

Claim(s) 22-28, 31 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2013/0072602 A1 by Gurtler et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches methods for preparing polyether carbonate polyols (title) where the reactions follow the following general scheme (page 1):

    PNG
    media_image5.png
    357
    501
    media_image5.png
    Greyscale
.
Regarding the molecular weight, the prior art teaches the following on page 6:

    PNG
    media_image6.png
    164
    601
    media_image6.png
    Greyscale

The preferred range of the prior art overlaps with the instant molecular weight of claim 22.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art is generic to subject matter claimed; however, the prior art does not explicitly teach the number of ether and carbonate linkages to determine the value of m/(n+m).
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
In the general formula of Gurtler et al., the subscripts e and f correspond to the number of carbonate containing units and the number of ether containing units. The discussion below uses the variable m in place of e and the variable n in place f to correspond to the variables chosen by Applicant. 
Regarding the limitation of m/(n+m), the prior art teaches polymers having between ~18 wt. % and ~20 wt. % of CO2. See, for instance, examples 3-12 on pages 12-13. The prior art teaches the use of 1,8-octanediol (MW ~146 g/mol) along with propylene oxide (MW ~58 g/mol) and C02 (MW ~44 g/mol). Using the range of 500 to 10,000 g/mol of the polymer as taught in paragraph [0073] and using 19 wt. % of C02, for polymers where the molecular weight of the polymer is 500 g/mol, 95 g/mol would be C02 (0.19 * 500) that would correspond to an average of 2.16 for the repeat unit m (Since the structural unit of CO2 appears in the repeat unit m, dividing the total weight of CO2 in the polymer by its MW yields the number of times it appears as a unit in the polymer, i.e. 95 g/mol/44 g/mol). If there are 2.16 units of the repeat unit m, its contributing mass would be 220 g/mol (2.16 * the molecular weight of the portion embraced the repeat m, i.e. 102 g/mol). Subtracting the starter compound MW from the remaining 276 g/mol would yield 134 g/mol corresponding to repeat units n, which would be an average of 2.3 (134 g/mol/58 g/mol). In this situation, the value of m/(n+m) would be ~0.5. Similarly for the upper limit of 10,000 g/mol, 1900 g/mol would be CO2 that would correspond to an average of 43 for the repeat unit m. Subtracting the starter MW from the remaining 5614 g/mol would yield 5468 g/mol corresponding to repeat units n, which would be an average of 94. In this situation, the value of m/(n+m) would be 0.7. Accordingly, a person having ordinary skill in the art would expect that polymers having the wt. %’s of CO2 in the prior art along with molecular weights falling with the scope of the prior art would significantly overlap with the ratios of m/(n+m) recited in claims 22, 24, 25, 35 and 36.
Regarding instant claim 23, the prior art teaches a range that embraces the instantly claimed molecular weight. As noted in MPEP 2144.05(I): “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. The same rationale regarding the value of m/(n+m) applies to dependent claims 35 and 36. Furthermore, the structure of the prior art polymers would read on formula (IV) of instant claims 26, 27 and 37 where Z is alkylene, Z’ is -O-, one of Re1 and Re2 is methyl and the other is hydrogen and a is 2 corresponding to the ends of the diol used as the starter compound. The prior art is also deemed to read on instant claim 28 since even though the prior art depicts a base structure where all monomers of the same type are depicted as grouped, the polymer is preparing randomly through the reactions of the monomers. Regarding instant claim 31, the prior art teaches polydispersity within the claimed ranges in the examples cited above.
Regarding the fact that the instant claim 34 is drafted in product-by-process form, MPEP 2113(I) states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Accordingly, the prior art is deemed to render claim 34 obvious even though the prior art does not teach the catalyst of formula (I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claim 34 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-11, 26, 28, 30, 41-45, 47, 53, 57, 80, 96 and 102-104 of copending Application No. 16/757,870 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending recite active steps of reacting a catalyst of formula (I), a DMC catalyst, optionally carbon dioxide with an epoxide along with an optional starter compound, which is generic to the same steps recited in instant claim 34.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 22-28, 31, 32 and 34-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 16/488,885 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending recite materials reading on the instant claims. Claim 29 of the copending case recites the same formula as found in claims 26 and 37 and where claim 29 recites the instantly claimed m/(m+n) values and ranges, dependent claim 30 of the copending case recites PDI values as instantly claimed, claim 31 of the copending case recites molecular weight ranges instantly claim. Regarding instant claim 28, claim 1 of the copending case recites a method of making where monomer distribution would not be specifically controlled and would meet the limitation of random.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,774,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite methods of making a polycarbonate ether polyol according to the product-by-process steps of claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626